t c summary opinion united_states tax_court lee thomas petitioner v commissioner of internal revenue respondent docket no 142-08s filed date lee thomas pro_se richard j hassebrock for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes for and of dollar_figure and dollar_figure respectively and an addition_to_tax for of dollar_figure for failure to timely file a tax_return after concessions the only issue remaining for decision is whether petitioner is liable for the addition_to_tax for failure to timely file under sec_6651 for we hold that petitioner is liable for the addition_to_tax background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of kentucky when the petition was filed petitioner’s form_1040 u s individual_income_tax_return for was completed by his accountant the accountant had been handling petitioner’s taxes for about years petitioner through his accountant requested and was granted an extension of time to file his federal_income_tax return for the return petitioner conceded that he is liable for the deficiency determined by respondent for of dollar_figure the parties agreed that for petitioner is entitled only to a loss of dollar_figure rather than the dollar_figure loss claimed on schedule e supplemental income and loss of the tax_return due_date was thereby extended from april to date petitioner’s tax_return was filed date petitioner’s newspaper business closed its doors during in petitioner continued to wrap up the newspaper’s business matters and he also entered a new line of work namely truck driving after the extension to file was granted and before the return was filed petitioner and his accountant had little or no communication petitioner was frequently on the road and he assumed that his accountant had requested a subsequent extension to file in date petitioner contacted his accountant regarding the tax_return the accountant informed petitioner that the tax_return was prepared and awaiting his signature and had been prepared for some time petitioner then drove to the accountant’s office and signed the return on date sec_6081 authorizes the irs to grant a reasonable extension of time for filing any return except in the case of a taxpayer who is abroad no extension shall be for more than months id as a paid preparer the accountant also signed the return his signature was accompanied by the date date discussion sec_7491 provides that the commissioner bears the burden of production with respect to an addition_to_tax to meet this burden the commissioner must introduce evidence indicating that it is appropriate to impose the relevant addition_to_tax 116_tc_438 once the commissioner meets this burden the taxpayer bears the burden to produce evidence regarding reasonable_cause id pincite respondent has met his burden sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent id to escape the addition_to_tax the taxpayer must prove that such failure was due to reasonable_cause and not due to willful neglect id the term willful neglect may be read as meaning conscious intentional failure or reckless indifference 469_us_241 respondent does not contend that petitioner’s failure_to_file was willful or reckless therefore we consider only whether petitioner had reasonable_cause for failing to meet the deadline a showing of reasonable_cause requires taxpayers to demonstrate they exercised ordinary business care and prudence but were nevertheless unable to file the return within the prescribed time id pincite sec_301_6651-1 proced admin regs however the failure to timely file a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for late filing under sec_6651 united_states v boyle supra pincite taxpayers have a personal and nondelegable duty to timely file a return reliance on an accountant does not provide reasonable_cause for an untimely filing petitioner agrees that the tax_return was not timely filed nevertheless he argues against the addition_to_tax on the basis that he relied on his accountant to inform him when the return was prepared moreover petitioner assumed that his accountant had requested an additional extension of time to file although we are sympathetic to petitioner’s position given his reliance on his accountant we are constrained to sustain respondent’s determination on this issue thus petitioner is liable for the addition_to_tax under sec_6651 conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they do not support a holding contrary to that reached herein to reflect the foregoing decision will be entered under rule
